Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what 
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11/037.964 Although the claims at issue are not identical, they are not patentably distinct from each other because the configurations and connections that are claimed are substantially the same.
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-43 of U.S. Patent No. 9/825.068 Although the claims at issue are not identical, they are not patentably distinct from each other because the configurations and connections that are claimed are substantially the same.
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10/128.280 Although the claims at issue are not identical, they are not patentably distinct from each other because the configurations and connections that are claimed are substantially the same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation of “the gate electrode of each of the first transistor, the second transistor, and the fourth transistor comprises a polycrystalline silicon film” is seemingly in conflict with claim 2, which describes the transistors made of a single crystal. Is applicant attempting to claim a polycrystalline silicon film of each transistor to be a considered a single crystal? Is applicant claiming the TFTs to be on different layers? Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inukai (US 2002.0047120) in view of Yamanaka (US 6/346.718).
Regarding claim 2, Inukai disclose:
A display device comprising: a pixel comprising a first transistor, a second transistor, a third transistor, a fourth transistor, a light-emitting element, and a capacitor, wherein one of a source and a drain of the first transistor is electrically connected to a gate electrode of the second transistor and one electrode of the capacitor, wherein one of a source and a drain of the second transistor is electrically connected to the light-emitting element, wherein the other of the source and the drain of the second transistor is electrically connected to one of a source and a drain of the fourth transistor, wherein one of a source and a drain of the third transistor is electrically connected to the light-emitting element, wherein the other of the source and the drain of the third transistor is electrically connected to a wiring, wherein the other of the source and the drain of the fourth transistor is electrically connected to a current supply line which is different from the wiring, wherein the other of the source and the drain of the first transistor is electrically connected to a source signal line which is different from the wiring and the current supply line, wherein a gate electrode of the first transistor is electrically connected to a first gate signal line, wherein a gate electrode of the fourth transistor is electrically connected to a second gate signal line (see Fig. 3; [0217-0218]; lighting element 110; capacitor 112; first transistor 109 electrically connected to gate of 108(L) and an electrode of capacitor 112; second transistor 1O8L (left) electrically connected to light emitting element 110 and electrically connected to fourth transistor 107; third transistor 108R (right) electrically connected to 110 and electrically connected to wiring V; fourth 
While Inukai at [0217-0218] describe the TFT’s of the display to be of a polycrystalline silicon film, but Inukai is not explicit as to, but Yamanaka disclose:
wherein each of display transistor comprises an active layer comprising a single crystal (see col. 17, ln. 4-12; where display transistors are formed in active layer 7, comprising a single crystal (monocrystalline layer)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the known techniques of Yamanaka to predictably provide a single crystal (monocrystalline layer), a well-known alternative to a polycrystalline or amorphous silicon layer, to form the TFTs  in a layer that shows high electron and hole mobility (col. 18, ln. 51-55).
Regarding claim 3, the rejection of claim 2 is incorporated herein. Inukai further disclose:
the other electrode of the capacitor is electrically connected to the one of the source and the drain of the second transistor (see Fig. 3; other electrode of 110 electrically connected to second transistor 108L)

Regarding claim 4, the rejection of claim 2 is incorporated herein. Inukai further disclose:
the wiring is a power line (see Fig. 3; power line V)
Regarding claim 5, the rejection of claim 2 is incorporated herein. Inukai further disclose:
a gate electrode of the third transistor is electrically connected to the first gate signal line (see Fig. 3 gate of third transistor 108(R) ‘electrically connected’ to Ge via first transistor 109)
Regarding claim 6, the rejection of claim 2 is incorporated herein. Inukai further disclose:
each of the first transistor, the second transistor, the third transistor, and the fourth transistor is a P-channel transistor (see [0082, 0271, 0237, 0308])
Regarding claim 7, the rejection of claim 2 is incorporated herein. Inukai further disclose:


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/kenneth bukowski/               Primary Examiner, Art Unit 2621